 

Exhibit 10.19

 

[ex10-19_001.jpg]

 

June 23, 2020

 

Qualigen, Inc.

2042 Corte Del Nogal
Carlsbad, CA 92011

Attention: Michael S. Poirier, (Chairman, President and CEO)

 

  Re: Letter of Intent by and between Sekisui Diagnostics, LLC (“Sekisui”) and
Qualigen, Inc. (“Qualigen”) dated as of March 16, 2018, as amended and restated
as of August 22, 2018, as amended (the “LOI”). Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to them in the LOI.

 

Dear Michael:

 

With respect to the above-referenced LOI, this letter will confirm certain
understandings of Qualigen, and Sekisui as follows:

 

  (1) Qualigen and Sekisui confirm and agree that pursuant to the terms of the
LOI, Qualigen owes Sekisui for the R&D Payment and the Sekisui Vitamin D Costs
the aggregate principal amount of 890,000.00, together with interest thereon,
which sum was due and payable in full on December 6th, 2019 and payment was
extended to January 6th, 2020 March 6th, 2020 and then to June 1st 2020, without
offset or demand.         (2) Qualigen and Sekisui agree to extend the due date
for payment of the R&D Payment and the Sekisui Vitamin D Costs in the aggregate
principal amount of $890,000.00, together with interest thereon, to September
1st, 2020, on which date Qualigen shall pay to Sekisui such sum in full without
offset or demand.         (3) Except as specifically set forth herein, all terms
and conditions of the Distribution Agreement remain in full force and effect.

 

If you agree with the terms of this letter agreement, please sign a counterpart
copy of this letter and return to me.

 



  Very truly yours,         Sekisui Diagnostics, LLC         By:

/s/ Bill Faranda

    William Faranda

 

AGREED TO:       QUALIGEN, INC.   By:  /s/ Michael Poirier

/s/ RDR







 

Michael S. Poirier, (Chairman, President and CEO)

Legal Approval



 

Sekisui Diagnostics, LLC

1 Wall Street

Burlington, MA 01803

Tel: 800 332 1042 Fax: 800 762 6311

www.sekisuidiagnostics.com

 

 

